Court of Appeals, State of Michigan

                                              ORDER
                                                                          Christopher M. Murray
People of MI v Paul Audre Holt                                              Presiding Judge

Docket No.    31641 9                                                     Pat M. Donofrio

LC No.        12-020099-FH                                                Stephen L. Borrello
                                                                            Judges


               The Court orders that the motion for reconsideration is GRANTED, and this Court's
opinion issued September 16, 20 14 is hereby VACATED. A new opinion is attached to this order.




                        A true copy entered and certified by Jerome W. Zimmer Jr. , Chief Clerk, on




                                 OCT 2 8 2014
                                       Date